Citation Nr: 0336120	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  98-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to 
December 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision that denied reopening of a 
previously denied claim for service connection for bilateral 
pes planus.  

In November 1998, the Board determined that new and material 
evidence to reopen that claim had not been submitted.  In 
April 2001, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision based upon the 
enactment of new legislation and remanded to the Board this 
case for consideration of the new statute.  In February 2002, 
the Board again found that new and material evidence had not 
been submitted to reopen the previously denied claim for 
service connection for bilateral pes planus.  The veteran 
again appealed the Board's decision and in March 2003, the 
Court granted the Joint Motion to vacate and remand the 
decision to the Board consistent with the motion.  

The Board notes that the veteran was found incompetent for VA 
purposes by rating decision of August 1997.  In August  2003, 
VA was notified that the attorney who had represented the 
veteran before VA in connection with this appeal died in 
October 2002.  The veteran was notified, through his legal 
custodian, that he was now without representation before VA 
since the death of his attorney.  He was advised of his 
option to obtain different representation, but did not 
respond.  Therefore, the veteran remains unrepresented in 
this matter.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R. § 20.900(c) (2003).  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that section 5103(a), requires VA to inform the claimant 
of information or evidence necessary to substantiate the 
claim, as well as which evidence VA will seek to provide and 
which evidence the claimant is to provide.  The Court held 
that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Joint Motion stated that the notice 
requirements of 38 U.S.C.A. § 5103 had not been satisfied.  
Under 38 U.S.C.A. § 5103, VA has a duty to advise the veteran 
of the evidence necessary to substantiate his claim; such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
VA would obtain.  The Motion stated specifically, that 
neither the statement of the case nor the supplemental 
statement of the case cited by the Board met the 
aforementioned notice requirements.  Therefore, the appeal is 
remanded to comply with the holdings in Quartuccio and 
Charles.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for service 
connection, and new and material claims 
received prior to August 29, 2001.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




